Citation Nr: 1043005	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08 14-851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 30 percent for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's claim. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

VA mental health treatment records from April 2008 show that the 
Veteran was seen by his primary VA psychiatrist on September 5, 
2007.  The record also indicates that he was highly symptomatic 
at that appointment and reported problems obtaining his 
medication.  The record of this appointment is not present in the 
claims folder.  Therefore, VA should obtain these records before 
the Board renders a decision in this case.  Additionally, an 
effort should be also be made to obtain any recent VA mental 
health treatment records for the Veteran from the VA Medical 
Center (VAMC) in Birmingham, Alabama, and the VAMC in Tuscaloosa, 
Alabama, dated from February 2009 forward.  The Veteran should 
also be afforded a current VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Make arrangements to obtain a complete copy 
of the Veteran's mental health treatment 
records from the VAMC in Tuscaloosa, Alabama, 
and the VAMC in Birmingham, Alabama, dated 
from February 2009 forward, as well as the 
Veteran's mental health treatment records from 
his appointment on September 5, 2007, at the 
VAMC in Tuscaloosa, Alabama.  If this record 
is not available, a negative reply must be 
provided.  

2.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in conjunction 
with the examination.  Any indicated tests and 
studies are to be conducted.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to his service-
connected PTSD.  The examiner must conduct a 
detailed mental status examination.

The examiner must also discuss the effect, if 
any, of the Veteran's PTSD on his social and 
occupational adaptability.

The examiner should assign a Global Assessment 
of Functioning (GAF) score for the Veteran's 
PTSD consistent with the American Psychiatric 
Association: Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV) 
and explain the significance of the score.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3.  Review the examination report to ensure 
that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner for completion of the 
inquiry.

4.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

